ACCEPTED
                                                                                                  04-15-00507-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             9/24/2015 1:13:35 PM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK

                                  No. 04-15-00507-CV

                              IN THE COURT OF APPEALS                            FILED IN
                                                                          4th COURT OF APPEALS
                          FOR THE FOURTH DISTRICT OF TEXAS                 SAN ANTONIO, TEXAS
                                   AT SAN ANTONIO                         09/24/2015 1:13:35 PM
                                                                              KEITH E. HOTTLE
                                                                                   Clerk
                             ESTATE OF SHIRLEY L. BENSON;
                              THOMAS MILTON BENSON
                                 AS TRUSTEE OF THE
                      SHIRLEY L. BENSON TESTAMENTARY TRUST,
                                                             Appellant,
                                               v.
                                       RENEE BENSON,
                                                              Appellee.


                     Appeal from Probate Court No. 2, Dallas County, Texas,
                             Trial Court Cause 155,572 & 155,572-A

                       UNOPPOSED MOTION FOR EXTENSION OF
                         TIME TO FILE BRIEF OF APPELLANT

TO THE HONORABLE COURT OF APPEALS:

         Appellant, Thomas Milton Benson, as Trustee of the Shirley L. Benson

Testamentary Trust, respectfully files this unopposed first motion for extension of

time to file his appellant’s brief.

         1.   The present deadline for filing the brief is September 24, 2015.

         2.   Appellant seeks a 30-day extension, until October 26, 2015, in which

to file his brief.

         3.   This is Appellant’s first request for an extension of time to file his

brief.

         4.   This motion is unopposed.
       5.     The following grounds provide “good cause” for extending the time to

file the brief.

       Lead counsel, David Beck, has been and continues to be engaged in other

litigation with imminent deadlines that will prevent him from completing the brief

before the present deadline, including, but not limited to, the following:

        Preparation for trial in No. 4:13-cv-02906; Exxon Mobil
         Corporation v. FX Networks, LLC, et al; In the United States
         District Court for the Southern District of Texas, Houston
         Division. The pretrial conference was held on September 1, 2015.

        Preparation for hearing in No. 4:09-CV-03884; Yoseff Cohen, et al.
         v. Oscar S. Wyatt, Jr. et al.; In the United States District Court for
         the Southern District of Texas, Houston Division. The hearing was
         held on September 17, 2015.

        Preparation for hearing on motion to dismiss in No. 416-04639-
         2014; Hasmukh Patel v. Kirit Patel; In the 416th Judicial District
         Court of Collin County, Texas. The hearing was originally
         scheduled for September 18, 2015 (rescheduled).

        Preparation for hearing on multiple motions and trial in No. 2009-
         60726, Exxon Mobile Corporation v. Trade Exploration Corp., et
         al., In the 189th Judicial District Court of Harris County, Texas.
         The hearing originally scheduled for September 11, 2015, but was
         rescheduled by court for September 25, 2015.

        Preparation for trial in No. 4:13-cv-02532; The City of Houston,
         Texas v. Xerox State and Local Solutions, Inc., a/k/a and f/k/a ACS
         State and Local Solutions, Inc.; In the United States District Court
         for the Southern District of Texas, Houston Division. The pretrial
         conference is set for October 8, 2015, and trial begins on October
         13, 2015.




                                          2
      Additionally, appellate counsel, Russell Post, has been and continues to be

engaged in other litigation with imminent deadlines that will prevent him from

completing the brief before the present deadline, including, but not limited to, the

following:

       Preparation for presentation of oral argument in No. 13-0961;
        Occidental Chemical Corporation v. Jason Jenkins; In the Texas
        Supreme Court. Oral argument was held on September 3, 2015.

       Preparation of brief of appellee in 15-20030; Environment Texas
        Citizen Lobby, Inc., et al. v. ExxonMobil Corporation, et al.; In the
        United States Court of Appeals for the Fifth Circuit. The brief was
        filed on September 10, 2015, after two extensions.

       Assistance with preparation of reply brief in No. 05-14-01383-CV;
        Enterprise Products Partners, L.P., et al. v. Energy Transfer
        Partners, L.P.; In the Fifth Court of Appeals. The reply brief was
        filed on September 18, 2015, after two extensions.

       Preparation for presentation of oral argument in No. 15-0146;
        Doris Forte, O.D., et al. v. Wal-Mart Stores, Incorporated; In the
        Texas Supreme Court. The argument was held on September 23,
        2015, in Austin, Texas.

       Preparation of brief of appellant in No. 03-15-00248-CV; Brigham
        Exploration Company, et al v. Raymond Boytim, et al.; In the
        Third Court of Appeals. The brief is due to be filed on or before
        September 29, 2015, after two extensions.

       Preparation of jury charge and trial in No. 2013-61098; Scott D.
        Martin and SKM Partnership, Ltd. v. Andrews Kurth LLP; In the
        234th Judicial District Court of Harris County, Texas. The jury
        charge is due on September 28, and the trial begins on October 5,
        2015.

       Preparation of brief of appellee in No. 01-15-00306-CV; Hercules
        Offshore Services, LLC, et al. v. George True Tillman; In the First
        Court of Appeals. The brief is due to be filed on or before October
        14, 2015.
                                         3
       Preparation for presentation of oral argument in No. 05-14-01148-
        CV; Greenwood Motor Lines, Inc., et al. v. Bobbie Bush; In the
        Fifth Court of Appeals. Oral argument is scheduled for October
        20, 2015, in Dallas, Texas.

      6.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the brief.

      For these reasons, Appellant requests that this Court grant an extension of

time to file his brief until October 26, 2015.

                                           Respectfully submitted,
                                           BECK REDDEN LLP
                                           By: /s/ David J. Beck
                                                David J. Beck
                                                State Bar No. 00000070
                                                dbeck@beckredden.com
                                                Russell S. Post
                                                State Bar No. 00797258
                                                rpost@beckredden.com
                                                Troy Ford
                                                State Bar No. 24032181
                                                tford@beckredden.com
                                                Owen J. McGovern
                                                State Bar No. 24092804
                                                omcgovern@beckredden.com
                                           1221 McKinney, Suite 4500
                                           Houston, TX 77010
                                           (713) 951-3700
                                           (713) 951-3720 (Fax)
                                           Attorneys for Appellant




                                           4
                        CERTIFICATE OF CONFERENCE
      I certify that my office conferred with Counsel for Appellee, and Appellee
does not oppose the requested extension.

                                        /s/ David J. Beck
                                        David J. Beck

                          CERTIFICATE OF SERVICE

      I hereby certify that on September 24, 2015, a true and correct copy of the
above and foregoing motion was forwarded to all counsel of record by the
Electronic Filing Service Provider as follows:

            Bennett L. Stahl                          Harriet O’Neill
           CURL STAHL GEIS                  LAW OFFICE OF HARRIET O’NEILL, P.C.
    700 N. St. Mary’s St., Suite 1800          919 Congress Ave., Suite 1400
        San Antonio, TX 78205                        Austin, TX 78701
         blstahl@csg-law.com                   honeill@harrietoneilllaw.com

      Emily Harrison Liljenwall                     Douglas Alexander
SCHOENBAUM, CURPHY & SCANLAN, P.C.           ALEXANDER, DUBOSE, JEFFERSON &
      112 E. Pecan, Suite 3000                        TOWNSEND LLP
       San Antonio, TX 78205                   515 Congress Ave., Suite 2350
      eliljenwall@scs-law.com                        Austin, TX 78701
                                                 dalexander@adjtlaw.com

                      Attorneys for Appellee Renee Benson

           Ellen B. Mitchell                         Steven R. Brook
         DYKEMA COX SMITH                         Langley & Banack, Inc.
      112 E. Pecan St., Suite 1800               745 E. Mulberry, Ste. 900
        San Antonio, TX 78205                     San Antonio, TX 78212
        emitchell@dykema.com                    sbrook@langleybanack.com

      Attorneys for Co-Receiver                  Attorneys for Co-Receiver
           Phil Hardberger                           Arthur H. Bayern

                                        /s/ David J. Beck
                                        David J. Beck

                                        5